DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/397,065, filed on 4/29/2019.
Claim(s) 1-15 is/are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 11/26/2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimmel et al., US 2015/0205680 A1 (hereinafter “Kimmel”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 14 and 15
Kimmel discloses a method of performing deduplication, the method comprising:
applying an ownership model in assigning digest values to processing nodes configured for active-active writing to a storage object by performing an operation that distinguishes a first class of digest values from a second class of digest values, the first class of digest values assigned to a first processing node and the second class of digest values assigned to a second processing node (Kimmel, [0040]-[0043], see writing data, organizing the data into extents, generating a hash value for the extents and bucket mapping the hash values [i.e., assigning digest values] to the corresponding extent store instance [i.e., processing node, where the 1st extent store instance with its buckets would be the “first processing node” with its associated “first class” and the 2nd extent store instance with its buckets would be the “second processing node” with its associated “second class”]; and Kimmel, [0055], see extent store instances of the nodes [i.e., an “extent store instance” is being interpreted as a “processing node”; Note: extent store instances is plural indicating there are more than 1]);
performing deduplication lookups by the first processing node for digest values belonging to the first class (Kimmel, [0043] and [0044], see de-duplication of the contents in the same bucket after bucket mapping the hash values for the extents); and
directing the second processing node to perform deduplication lookups for digest values belonging to the second class (Kimmel, [0043] and [0044], see de-duplication of the contents in the same bucket after bucket mapping the hash values for the extents).
Claim(s) 14 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 14, Kimmel discloses a system comprising:
persistent storage storing a storage object (Kimmel, [0026], see memory);
a first processing node (Kimmel, [0040]-[0043], see writing data, organizing the data into extents, generating a hash value for the extents and bucket mapping the hash values [i.e., assigning digest values] to the corresponding extent store instance [i.e., processing node, where the 1st extent store instance with its buckets would be the “first processing node” with its associated “first class” and the 2nd extent store instance with its buckets would be the “second processing node” with its associated “second class”]), including processing circuitry and memory, configured to read to and write from the persistent storage (Kimmel, [0026], see CPU coupled to memory);
a second processing node (Kimmel, [0040]-[0043], see writing data, organizing the data into extents, generating a hash value for the extents and bucket mapping the hash values [i.e., assigning digest values] to the corresponding extent store instance [i.e., processing node, where the 1st extent store instance with its buckets would be the “first processing node” with its associated “first class” and the 2nd extent store instance with its buckets would be the “second including processing circuitry and memory, configured to read to and write from the persistent storage (Kimmel, [0026], see CPU coupled to memory), the first and second processing nodes configured for active-active writing to the storage object; and
a communications link between the first and second processing nodes (Kimmel, [0026], see system interconnect and network adapter).
With respect to claim 15, Kimmel discloses a computer program product comprising a non-transitory computer-readable storage medium storing a set of instructions (Kimmel, [0026], see NVRAM).

Claim 2
With respect to claim 2, Kimmel discloses wherein directing the second processing node to perform deduplication lookups for digest values belonging to the second class includes:
accumulating digest values belonging to the second class into a memory page until the memory page is full (Kimmel, [0043]-[0045]); and
sending the memory page across a communications link from the first processing node to the second processing node once the memory page is full (Kimmel, [0043]-[0045]).

Claim 3
With respect to claim 3, Kimmel discloses wherein the method further comprises, in response to directing the second processing node to perform deduplication lookups for digest values belonging to the second class:
performing deduplication lookups by the second processing node for digest values belonging to the second class (Kimmel, [0043] and [0044]); and
sending deduplication matches generated by the deduplication lookups performed by the second processing node to the first processing node (Kimmel, [0043] and [0044]).

Claim 4
With respect to claim 4, Kimmel discloses wherein performing deduplication lookups by the first processing node includes searching a first cached portion of a shared deduplication database, the first cached portion being stored on the first processing node (Kimmel, [0043] and [0044]); and
wherein performing deduplication lookups by the second processing node includes searching a second cached portion of the shared deduplication database, the second cached portion being stored on the second processing node (Kimmel, [0043] and [0044]).

Claim 5
With respect to claim 5, Kimmel discloses wherein the shared deduplication database is stored on persistent storage shared by the first and second processing nodes (Kimmel, [0031], see entire cluster organized as one large pool of storage); and
wherein the method further comprises synchronizing the shared deduplication database with the first cached portion of the shared deduplication database and the second cached portion of the shared deduplication database (Kimmel, [0036]).

Claim 6
wherein assigning digest values to processing nodes includes:
assigning digest values satisfying a first set of patterns to the first processing node (Kimmel, [0040]-[0043]); and
assigning digest values satisfying a second disjoint set of patterns to the second processing node (Kimmel, [0040]-[0043]).

Claim 7
With respect to claim 7, Kimmel discloses wherein each digest values satisfying the first set of patterns includes a prefix of predefined length that satisfies the first set of patterns and each digest values satisfying the second set of patterns includes a prefix of the predefined length that satisfies the second set of patterns (Kimmel, [0033] and [0034]).

Claim 8
With respect to claim 8, Kimmel discloses wherein performing deduplication lookups is done with reference to a shared database, the database being arranged as a set of buckets, each bucket being assigned to store digest values that have a corresponding prefix of the predefined length (Kimmel, [0033] and [0034]; and Kimmel, [0042]-[0044]).

Claim 9
With respect to claim 9, Kimmel discloses wherein the method further includes modifying the first set of patterns and the second set of patterns based on changing workloads between the first and second processing nodes (Kimmel, [0057]; and Kimmel, [0063]).

Claim 10
With respect to claim 10, Kimmel discloses wherein assigning digest values to processing nodes includes:
assigning odd digest values to one of the first processing node and the second processing node (Kimmel, [0040]-[0043]; Note: How the values are assigned is a design choice); and
assigning even digest values to the other of the first processing node and the second processing node (Kimmel, [0040]-[0043]; Note: How the values are assigned is a design choice).

Claim 11
With respect to claim 11, Kimmel discloses wherein the method further comprises:
receiving a set of write requests at the first processing node directed at addresses within the storage object, data to be written to each address defining a block (Kimmel, [0040]-[0043);
hashing, by the first processing node, the blocks defined by the set of write requests to generate a plurality of digest values (Kimmel, [0040]-[0043);
applying the ownership model by the first processing node to the plurality of digest values, thereby creating a first set of digest values belonging to the first class and a second set of digest values belonging to the second class (Kimmel, [0040]-[0043]); and
fulfilling the set of write requests by the first processing node, including, for each digest value of the first or second set that produced a deduplication match from deduplication lookups by the first or second processing node, respectively, adjusting metadata of the storage object without writing, to persistent storage, the block from which that digest value was created (Kimmel, [0043] and [0044]).

Claim 12
With respect to claim 12, Kimmel discloses wherein the method further comprises:
receiving another set of write requests at the second processing node directed at addresses within the storage object (Kimmel, [0040]-[0043]);
hashing, by the second processing node, the blocks defined by the other set of write requests to generate another plurality of digest values (Kimmel, [0040]-[0043]);
applying the ownership model by the second processing node to the other plurality of digest values, thereby creating a third set of digest values belonging to the first class and a fourth set of digest values belonging to the second class (Kimmel, [0040]-[0043]);
performing deduplication lookups by the second processing node for digest values belonging to the fourth set (Kimmel, [0043] and [0044]);
by the second processing node, directing the first processing node to perform deduplication lookups for digest values belonging to the third set (Kimmel, [0043] and [0044]); and
fulfilling the other set of write requests by the second processing node, including, for each digest value of the third or fourth set that produced a deduplication match from deduplication lookups by the first or second processing node, respectively, adjusting metadata of the storage object without writing, to persistent storage, the block from which that digest value was created (Kimmel, [0043] and [0044]).

Claim 13
With respect to claim 13, Kimmel discloses wherein the operation that distinguishes the first class of digest values from the second class of digest values further distinguishes the first class of digest values and the second class of digest values from a third class of digest values, the third class of digest values assigned to a third processing node (Kimmel, [0040]-[0043]); and
wherein the method further comprises performing deduplication lookups by the third processing node for digest values belonging to the third class (Kimmel, [0043] and [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Akirav et al. for has-based multi-tenancy in a deduplication system;
– Armangu et al. for speed deduplication using a temporal digest cache;
– Clements et al. for computer storage deduplication;
– Clements et al. for computer storage deduplication;
– Han et al. for task-based framework for synchronization of event handling between nodes in an active/active data storage system;
– Hu et al. for performing block deduplication using block sequence classifications;

– Swaminathan et al. for a technique for reducing metadata stored in a memory of a node.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




Examiner: Hubert Cheung
Date: February 23, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152